Citation Nr: 1638879	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1995 to November 1998 with additional service with the United States Air Force Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this matter in April 2015.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran did not have 90 aggregate days of active service after September 10, 2001, nor was he discharged for a service-connected disability after serving 30 continuous days of active service after September 10, 2001.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Moreover, pre-decisional notification is not necessary when a claim for educational assistance cannot be substantiated because there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  See 38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action to notify or assist the Veteran is necessary.

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in April 2015.  The April 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to complete any additional development indicated by evidence submitted by the Veteran in June 2013, to include contacting the appropriate military authority to request information as to the Veteran's eligibility for Chapter 33 educational assistance benefits; and then readjudicate the claim in light of the additional evidence and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand, the AOJ submitted a Department of Defense (DOD) inquiry to the Air Reserve Personnel Center seeking verification of the Veteran's dates of qualifying service under the post-9/11 GI Bill in view of the evidence submitted in June 2013.  A response to the inquiry was received thereafter.  The AOJ then readjudicated the issue in a September 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning his service and why he believes he is entitled to educational assistance under the post-9/11 GI Bill.  In addition, the VLJ solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor the representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

To be eligible for educational assistance under the post-9/11 GI Bill, a veteran must have served on active duty after September 10, 2001, and meet the required service requirements.  38 C.F.R. §§ 21.9505, 21.9520 (2015).  Minimum service requirements are met if the Veteran: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service met certain other requirements described in 38 C.F.R. § 21.9520(a)(1) through (5); or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.

For purposes of eligibility for educational assistance under the post-9/11 GI Bill, "active duty" is defined as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2014).  See 38 C.F.R. § 21.9505.


Analysis

Initially the Board notes that the Veteran has not been service connected for any disability.  Therefore, the requirements for eligibility to educational assistance under the post-9/11 GI Bill pursuant to 38 C.F.R. § 21.9520(b) are not met, regardless of whether the Veteran had 30 continuous days of active duty service after September 10, 2001.

As for eligibility pursuant to 38 C.F.R. § 21.9520(a), the record reflects that the Veteran does not have 90 aggregate days of qualifying active duty service after September 10, 2001.  Specifically, a December 2012 DOD inquiry revealed active service for 48 days from February 27, 2004, to April 14, 2004; for two days from October 13, 2005, to October 14, 2005; for two days from March 1, 2006 to March 2, 2006; and for two days from April 26, 2006, to April 27, 2006, for a total of 54 days.  A May 2013 DOD inquiry found the same dates of qualifying active service.  A September 2015 DOD inquiry also found the same dates of qualifying service.

The Board acknowledges the Veteran's assertions that he has additional qualifying service not reflected in the DOD inquiries.  In his notice of disagreement, the Veteran states that he had a 15-day annual tour in 2005, where he received "hands-on/specialized training" for his assignment as a supply apprentice.  He also states that he attended several Unit Training Assembly weekends.  See correspondence from the Veteran, received in March 2013.  In June 2013, the Veteran specified the dates for this additional service, noting that the 2005 15-day annual tour occurred from July 15, 2005, to July 29, 2005, and that he attended a total of 10 Unit Training Assembly weekends, each lasting two days, from October 2004 to September 2005.  He also indicated that he had three days of service from January 21, 2005, to January 23, 2005, and two days of service from April 8, 2005, to April 9, 2005, but did not specify the nature of those periods of service.  See VA Form 21-4138, Statement in Support of Claim, received in June 2013.  However, the Veteran's Unit Training Assembly weekends do not fit within the relevant definition for "active duty."  Rather, such drills are considered inactive duty training and not active duty.  See 38 U.S.C.A. § 101(22) and (23); 38 C.F.R. §§ 3.6(c) and (d), 21.9505.  Therefore, the Veteran's Unit Training Assembly weekends do not constitute qualifying service for purposes of eligibility for educational assistance under the post-9/11 GI Bill.  See 38 C.F.R. § 21.9505.  The Veteran's 15-day annual tour in 2005 may, as active duty training, qualify as active duty.  However, even if, in arguendo, the Board accepts as qualifying active duty service the 15 days of annual training from July 15, 2005, to July 29, 2005, and the undefined three days of service from January 21, 2005, to January 23, 2005, and two days of service from April 8, 2005, to April 9, 2005, the Veteran still would not have the required 90 aggregate days of active duty service after September 10, 2001.

The Board further acknowledges the Veteran's other contentions, but finds them to be unpersuasive.  Specifically, the Veteran has indicated that, while serving in the Air Force Reserves, he volunteered for deployments, but was told that he could not do so due to his classification as a supply apprentice.  The Veteran has asserted, "I should not be penalized because my position was not called into action."  See correspondence from the Veteran, received in March 2013; June 2014 Board hearing transcript.  The Veteran and his representative have also asserted that the Veteran's prior period of active service from April 1995 to November 1998 and his time in the Individual Ready Reserves from late 1998 to July 2002 should be factored into the determination of whether he meets the minimum service requirements.  See, e.g., June 2014 Board hearing transcript.  However, the Veteran has indicated that he was not called to active duty as part of the Independent Ready Reserves.  See id.  Furthermore, the relevant statutes and regulation, which are summarized above, only allow for consideration of active service actually served.  They also specify that only service performed after September 10, 2001, may be considered when determining eligibility for educational assistance under the post-9/11 GI Bill.  Thus, the Veteran's service prior to September 11, 2001; his service in the Individual Ready Reserves after September 10, 2001; and his reported volunteering for additional active service are not for consideration in determining whether he meets the minimum service requirements for eligibility for educational assistance under the post-9/11 GI Bill.

In that regard, the Board further notes that it is bound by law, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits out of equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In summary, the Board finds that the Veteran does not meet the minimum service requirement for basic eligibility for post-9/11 GI Bill educational assistance because he does not have 90 aggregate days of active service after September 10, 2001, and was not discharged for a service-connected disability after serving 30 continuous days of active service after September 10, 2001.  Given the facts presented, there is no legal basis for the Board to find the Veteran eligible for Chapter 33 educational benefits.  The regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  The law is dispositive in this case, and the Veteran's claim for Chapter 33 educational assistance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 431 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable doubt do not apply.


ORDER

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


